          Case 1:20-cv-00345-NONE-SAB Document 11 Filed 12/23/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11   MIESHIA MARIE JACKSON,                            Case No. 1:20-cv-00345-NONE-SAB

12                 Plaintiff,                          ORDER GRANTING STIPULATED
                                                       REQUEST TO MODIFY SCHEDULING
13          v.                                         ORDER

14   FASTENAL COMPANY,                                 (ECF No. 10)

15                 Defendants.

16

17         On January 21, 2020, Mieshia Marie Jackson (“Plaintiff”), on behalf of herself and all

18 others similarly situated, filed this action in the Stanislaus County Superior Court against

19 Fastenal Company (“Defendant”) alleging violations of California labor law. (ECF No. 1-1.)
20 On March 4, 2020, Defendant removed the action to the Eastern District of California. (ECF No.

21 1.)

22         On May 28, 2020, the Court issued a phased scheduling order setting a deadline of March

23 30, 2021, for the completion of non-expert discovery, and a deadline of April 30, 2021, for a

24 motion for class certification to be filed. (ECF No. 9.) On December 23, 2020, the parties filed

25 a stipulation requesting that the deadlines be extended by approximately eighteen (18) weeks.

26 The parties proffer they have agreed to attend a private mediation, but the mediation has now
27 been rescheduled to March 1, 2021, due to the respective schedules of the mediator and the

28 parties, as well as because of difficulties obtaining certain discovery data for the mediation.


                                                   1
          Case 1:20-cv-00345-NONE-SAB Document 11 Filed 12/23/20 Page 2 of 2


 1 (ECF No. 10.) The Court finds good cause to extend the discovery deadlines to allow for the

 2 completion of mediation without undue burden or expense on the parties.

 3          Accordingly, pursuant to the parties’ stipulation, IT IS HEREBY ORDERED that the

 4 scheduling order issued on May 28, 2020, is AMENDED as follows:

 5          1.      Non-Expert Discovery Deadline: August 3, 2021; and

 6          2.      Class Certification Motion Deadline: September 13, 2021.

 7 All other dates and aspects of the scheduling order, shall remain in effect.

 8
     IT IS SO ORDERED.
 9

10 Dated:        December 23, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
